Citation Nr: 0509950	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability/replacement.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilaterally eye 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A right hip disability/replacement is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

2.  A back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

3.  The veteran does not have a bilateral eye disability.

4.  The veteran does not have bilateral hearing loss.

5.  The veteran does not have tinnitus.




CONCLUSIONS OF LAW

1.  A right hip disability/replacement was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309, 3.310 (2004).

3.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's claims file only contains copies of the 
veteran's service entrance examination dated in February 
1973.  The RO attempted to obtain outstanding service medical 
records; however, those records were not located.

Treatment reports from PCC Ambulatory Encounter from March 
1998 to October 2000 showed complaints of left hip pain, 
which was treated as degenerative joint disease of the left 
hip.  In June 1998, the veteran reported a right hip 
replacement in 1993 after a wreck in 1991.

VA outpatient treatment records dated November 2001 to June 
2002 show that in June 2002 the veteran reported that he bent 
over two days prior and his back gave out.  He stated he had 
low back pain without radiculopathy or sensory deficit.  X-
rays of the back and left hip were noted as unremarkable 
except for prior hip surgery and degenerative joint disease 
in the back, disc spaces were preserved.  He indicated he was 
given an injection and medication.  The assessment was 
probable low back strain.  The veteran reported fracturing 
his right hip socket in a car accident in 1994 and had total 
hip replacement one year later.  He indicated that within the 
past year he had had more and more severe pain in the other 
hip.  He reported that that a private orthopedic doctor told 
him it was severe degenerative joint disease and he needed 
that hip replaced as well.  It was also noted that the 
veteran had a history of chronic low back pain and had a CT 
myelogram and MRI that showed bulging discs at L4 and L5.  
The examiner noted that the veteran was in a wheelchair.  X-
rays of the left hip showed moderate degenerative change 
manifested by joint space narrowing, subchondral sclerosis, 
and marginal hyperostosis.  In July 2002, the veteran 
complained of low back and left hip pain.  

August 2002 VA x-rays of the left hip showed moderate to 
severe degenerative changes.  X-rays of the right hip showed 
total right hip arthroplasty without abnormality.  November 
2002 VA x-rays of the lumbar spine showed the vertebral 
bodies and posterior elements were intact.  The alignment and 
disc spaces were well maintained and there was no fracture 
and no spondylolisthesis.  The impression was essentially 
normal lumbar spine.  

At his VA examination dated in August 2002, the veteran 
reported degenerative joint disease in the left hip for six 
years after having had the right hip damaged when he bore 
most of the weight on his left hip, which he believed caused 
this to wear out.  His symptoms included pain in the hip and 
lower back and sciatic nerve pain down the left leg to the 
feet constantly.  His symptoms were exacerbated by climate 
changes, in the mornings when he woke up, and in the late 
evenings after he had been on his feet for a while.  The 
veteran reported that the original injury was from 1974 when 
he fell down a flight of stairs and then had a car accident 
in 1994.  He indicated that he needed to rest every day 24 
hours.  He reported aching in the mid thigh where the rod was 
placed but otherwise the hip seemed to be doing relatively 
well compared to prior surgery.  It was noted that the 
veteran had a hip replacement in 1995.  He indicated that he 
had a weight change from 175 pounds to 260 pounds over one 
year secondary to inactivity from hip pain.  The veteran also 
reported tinnitus.

The examination showed that the veteran's posture was within 
normal limits and walked with a mild limp.  His lower back 
flexion was 0 to 90 degrees while sitting.  The veteran 
reported that he was unable to flex forward while standing as 
he felt that he was going to fall over.  Extension was 0 to 
40 degrees, left and right rotation was 0 to 30 degrees 
bilaterally.  Left lateral extension was 0 to 25 degrees and 
right lateral flexion was 0 to 20 degrees.  There was pain, 
but no fatigue, weakness, lack of endurance or 
incoordination.  Reflexes were 1+ to 2+ bilaterally to the 
lower extremities.  On examination the hip appearance was 
within normal limits, flexion was 0 to 45 degrees on the 
right and 0 to 30 degrees on the left.  Extension was 0 to 20 
degrees bilaterally; external rotation was 0 to 60 degrees on 
the right and 0 to 20 degrees on the left.  Internal rotation 
was 0 to 10 degrees on the right and 0 degrees on the left.  
Abduction was 0 to 45 degrees on the right and 0 degrees on 
the left.  Adduction was 0 to 30 degrees on the right and 0 
to 30 degrees on the left.  Range of motion was limited by 
pain.  There was no fatigue, weakness, lack of endurance, or 
incoordination.  Sensory examination was intact to pin point 
and light touch; however, the veteran reported an underlying 
"tingling" feeling.  The diagnoses were degenerative joint 
disease of the left and right hip.

An addendum to the August 2002 VA examination indicated that 
diagnostic testing showed moderate to severe degenerative 
changes of the left hip; total right hip arthroplasty without 
abnormality; and lumbar x-rays was normal.  The diagnosis for 
the lumbar spine was noted as lumbar strain.  The veteran 
reported he was unable to flex and he had decreased range of 
motion with underlying "tingling".  For the claimed 
condition of right hip degenerative joint disease, the 
diagnosis was status post right arthroplasty with residuals 
of decreased range of motion and pain.  Hip replacement was 
noted in 1995 with examination findings of decreased range of 
motion with pain and x-ray revealed previous arthroplasty.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated December 2001 and May 2004, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claims for service connection.  The letters informed the 
veteran of what the evidence must show to establish 
entitlement to the benefits he wanted.  

The veteran was informed that he had 30 days from the date of 
the December 2001 letter and 60 days from the date of the May 
2004 letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the December 2001 was sent, a rating decision was 
issued in January 2002 followed by a statement of the case in 
October 2002.  Additional VA treatment records were added to 
the claims file and the veteran was afforded a VA examination 
in August 2002.  Supplemental statements of the case were 
issued in December 2002.  In December 2003, the Board issued 
a remand requesting the RO to search again for the veteran's 
outstanding service medical records.  A supplemental 
statement of the case was issued in August 2004.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including hearing loss and 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a right hip disability/replacement.  Although the only 
service medical records that could be located was the 
veteran's enlistment examination in February 1973, there is 
no evidence of treatment for a right hip disorder until the 
veteran reported in medical records from PCC Ambulatory 
Encounter in June 1998 that he had his right hip replaced in 
1993 after a wreck which occurred in 1991.  VA outpatient 
treatment records dated November 2001 to June 2002 show that 
in June 2002 the veteran reported that he bent over two days 
prior and his back gave out.  He stated he had low back pain 
without radiculopathy or sensory deficit.  X-rays of the back 
and left hip were noted as unremarkable except for prior hip 
surgery and degenerative joint disease in the back, disc 
spaces were preserved.  He indicated he was given an 
injection and medication.  The assessment was probable low 
back strain.  The veteran reported fracturing his right hip 
socket in a car accident in 1994 and had total hip 
replacement one year later.  He indicated that within the 
past year he had had more and more severe pain in the other 
hip.  He reported that that a private orthopedic doctor told 
him it was severe degenerative joint disease and he needed 
that hip replaced as well.  At a VA examination in August 
2002 the veteran reported falling down a flight of stairs in 
1974 and had a car accident in 1994.  The examination 
diagnosed degenerative joint disease of the right hip and 
lumbar strain.  

The record contains no medical evidence of arthritis of the 
hip or back within one year of separation from service and 
there are no complaints concerning the right hip or back 
until 1998 when the veteran reported having been in a car 
accident in 1991 which necessitated a right hip replacement 
in 1993.  In VA outpatient treatment records dated November 
2001 to June 2002 the veteran continued to assert that he 
fractured his right hip socket in a car accident in 1994 and 
had total hip replacement one year later.  

The only evidence that tends to connect the veteran's right 
hip and back disabilities to service is that offered by the 
veteran himself.  The veteran has stated that he has these 
disabilities, which are related to service, but as a 
layperson, he is not qualified to present his own medical 
opinion statements.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)]. Thus, his testimony, by itself, is 
insufficient to warrant an award of service connection for a 
right hip replacement/disability and back disability.

The veteran claims that he suffers from a back disability, 
diagnosed as lumbar strain as secondary to his right hip 
replacement/disability; however, since service connection has 
not been established for a right hip replacement/disability, 
the veteran's claim for a back disability on a secondary 
basis must be denied.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current right hip disability is 
a result from any in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for a right hip replacement/disability and 
back disability must be denied.

The above findings disclose that there is no medical evidence 
that the veteran suffers from a bilateral eye disability, 
bilateral hearing loss, or tinnitus.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a bilateral eye disability, bilateral 
hearing loss, and tinnitus.  However, there is no medical 
evidence of record, which establishes that the veteran 
currently has these disabilities.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claims must be denied.


ORDER

Entitlement to service connection for a right hip 
disability/replacement is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


